Citation Nr: 0413995	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  97-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
visual disorder.

3.  Entitlement to an increased evaluation for shell fragment 
wounds of the right hand, with residuals of frostbite, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board denied the benefits sought on appeal in a June 1998 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court vacated this decision in December 1998.  In July 1999, 
the Board denied the veteran's new and material evidence 
claims and remanded the noted increased evaluation claim back 
to the RO.  In a memorandum order issued in June 2001, the 
Court vacated the July 1999 Board decision, and, in December 
2001, the Board issued a further decision denying the 
benefits sought on appeal.  In April 2003, the Court vacated 
the December 2001 Board decision, and, in October 2003, the 
Board remanded this matter back to the RO.

The Board has preliminarily determined that additional 
development is required in regard to the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a visual 
disorder and entitlement to an increased evaluation for shell 
fragment wounds of the right hand, with residuals of 
frostbite.  Accordingly, this appeal is, in part, REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim of entitlement to service 
connection for a right knee disorder was denied in an 
unappealed August 1955 rating decision.

3.  Medical records received since the August 1955 rating 
decision show the first evidence of degenerative changes of 
the right knee.

4.  The veteran's current right knee disorder has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his right 
knee disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in a December 2003 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Board is aware that the appealed rating 
decision preceded the RO's December 2003 VCAA notice.  
Subsequent to that notice, however, the RO readjudicated the 
veteran's claim in a February 2004 Supplemental Statement of 
the Case.  Consequently, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for a right knee disorder in an August 
1955 rating decision on the basis that there was no evidence 
of a current right knee disorder that was incurred in 
service.  Evidence of record at that time had shown popping 
of the patella, but x-rays of the right knee were within 
normal limits.  The veteran was notified of this decision in 
the same month but did not respond within the following year.  
Accordingly, this decision is "final" under 38 U.S.C.A. 
§ 7105(c).

Subsequent medical records, including x-rays from August 
1995, have revealed degenerative changes of the right knee.  
This evidence suggests that the veteran's claimed disorder is 
now fundamentally different in nature than the symptomatology 
noted at the time of the August 1955 rating decision.  This 
evidence bears directly and substantially on the question of 
whether the veteran has a currently diagnosed right knee 
disorder of service onset.  

Accordingly, the Board deems these new records to be new and 
material evidence, and the veteran's claim of entitlement to 
service connection for a right knee disorder is reopened.  
See Hodge v. West, 155 F.3d at 1363 (the veteran is not 
required to demonstrate that new and material evidence, in 
and of itself, would probably change the outcome of the 
claim; rather, the emphasis is on the completeness of the 
evidentiary record).  

Having reopened the veteran's claim, the Board must now 
address whether de novo consideration of this claim is 
appropriate at the present time.  In this regard, the Board 
again observes that, as described above, all factual 
development has been completed in this case, including a 
comprehensive VA examination.  Moreover, the RO appears to 
have addressed this claim on a de novo basis in its February 
2004 Supplemental Statement of the Case.  But see Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996) (the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO).  Accordingly, a de novo adjudication at the present 
time should not in any way prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the veteran's DD Form 214 indicates that he is a recipient 
of the Purple Heart Medal, the Board would point out that 38 
U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See also 38 C.F.R. 
§ 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of 
a nexus between such disability and service.  

During service, in September 1953, the veteran reported right 
knee pain and weakness.  X-rays, however, were within normal 
limits, and a separation examination from April 1955 
similarly showed no right knee abnormalities.

The veteran reported popping and cracking of the right knee 
during a June 1955 VA examination.  The examination revealed 
no abnormalities, other than a popping sound of the right 
knee as the patella slid above the lower end of the femur and 
mild relaxation of the patellar ligaments.  X-rays from that 
date were within normal limits.  However, x-rays from June 
1975 revealed early hypertrophic changes at the medial side 
of the knee joints, further characterized as minimal 
degenerative changes.  A March 1976 statement from W. S. E. 
Hardy, M.D., reflects that the veteran complained of 
discomfort in the right knee since being wounded in service, 
and the examination revealed stiffness of the knee.  An 
August 1988 VA examination report contains a diagnosis of 
right patellar chondromalacia/arthralgia.  VA x-rays from 
August 1995 revealed mild degenerative changes of the right 
knee.

The veteran underwent a VA orthopedic examination in February 
2004, and this examination revealed probable right knee 
degenerative joint disease.  The examiner subsequently 
reviewed the claims file and noted that the veteran 
apparently had not been treated for a right knee injury 
during service.  While the examiner found that the veteran 
probably did have mild arthritis of the right knee, he noted 
that he did not believe that such arthritis was service-
connected.

In this case, the Board acknowledges that the veteran was 
treated for right knee symptomatology during service and, as 
he is a combat veteran, accepts his history of a right knee 
injury in service.  However, the veteran's in-service 
symptomatology appears to have been transitory in nature, as 
it was not shown at separation.  Subsequent to service, there 
has been no competent medical evidence suggesting a causal 
relationship between a current right knee disorder and 
service.  Indeed, the February 2004 VA examination report 
contains an opinion to the contrary.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his lay submissions.  
However, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disorder, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder, but this reopened claim is denied.


REMAND

In the October 2003 remand, the Board requested that the 
veteran be afforded a VA examination addressing the nature 
and etiology of his current visual disorder.  Specifically, 
the examiner was requested to provide an opinion as to 
whether such a disorder "is related to the veteran's period 
of active service."  However, the veteran's January 2004 VA 
eye examination contains no opinion as to the etiology of his 
current eye disorder, encompassing meibomian gland 
dysfunction, cataracts, and hypertensive retinopathy.  This 
report should thus be returned to the examiner, or another 
available specialist, for completion, as the Court has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

The Board is also aware that, in July 1999, the Board 
remanded the issue of entitlement to an increased evaluation 
for shell fragment wounds of the right hand, with residuals 
of frostbite, back to the RO for additional development, to 
include a new VA examination.  The Board, in its October 2003 
remand, specifically indicated that it was not addressing 
this issue in that remand because the issue "had not been 
returned to the Board from the RO."  However, given the 
total absence of development or adjudication of this issue 
since 1999, the Board finds that further action is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then forward the 
veteran's claims file to an eye 
specialist (preferably the examiner who 
conducted the January 2004 VA eye 
examination) to address whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that a 
current visual disorder is etiologically 
related to service.  This opinion must be 
based on the claims file review and must 
be supported by a complete rationale in a 
typewritten report.

3.  The RO should also afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the severity of 
his service-connected shell fragment 
wounds of the right hand, with residuals 
of frostbite.  The examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

4.  Then, the RO should readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a visual disorder and 
entitlement to an increased evaluation 
for shell fragment wounds of the right 
hand, with residuals of frostbite.  If 
the determination of one or both of these 
claims remains less than fully  favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran is free 
to submit additional material in conjunction with this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



